JUSTICE BARRY, dissenting: While I generally subscribe to the majority’s analysis of the issue presented by this case, I cannot agree with my colleagues’ disposition of the cause. In my opinion, the majority’s failure to bridge the gap between the possible commission of an evidentiary error and the granting of a new trial constitutes a fatal flaw in an otherwise well-reasoned discussion of Chambers as it applies to these facts. I do not find reversible error on these unique facts even if it could be established that Underwood’s testimony was admissible under the Chambers test. The error in excluding it was, I believe, harmless beyond a reasonable doubt. Underwood’s testimony, even if it were totally consistent with what defense counsel avowed it would be, would have added little, if anything of substance, beyond what had been admitted at trial through the testimony of defense witness, Frank Bell. Bell had worked with the defendant at the “Cozy Comer” nightclub the evening of May 24, 1976. In the early morning after work, the defendant drove Bell home and the two arranged to go fishing along with Grant later that morning. According to Bell, on their way to the fishing hole a radio bulletin was aired concerning the shooting of a security guard at the Red Fox. Bell said that at that time Grant stated that he had shot the guard. Bell’s testimony, like Underwood’s, tended to support the defendant’s theory that Grant’s failure to discuss the defendant’s participation thereby negated the defendant’s guilt by accountability. The jury’s verdict of guilty establishes that the jurors did not embrace the defendant’s theory as supported by Bell’s testimony. The jury was entitled to reject the defendant’s theory. Having reviewed the record before us, I am convinced that the totality of the evidence of the defendant’s participation and guilt was overwhelming. The parties are well-acquainted with the facts and they need not be repeated here. Suffice it to say that even if the anticipated omitted testimony were presented to the finder of fact, the defendant’s guilt would still be proved beyond a reasonable doubt. I see no reason to perpetuate this cause by conducting further post-trial proceedings which would not, in any event, alter the outcome. I would affirm the defendant’s conviction. For the foregoing reasons, I respectfully dissent.